DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-13, in the reply filed on 06/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/03/2022.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/618,084, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The prior application does not provide support for an adjustment unit provided to change the length of the vertically arranged sections of the conveyor belt.
Accordingly, the effective filing date of the instant application claims 1-7, 2-11, and 13 is 05/30/2017 and the effective filing date of the instant application claims 8 and 12 is 08/21/2020.
Information Disclosure Statement
The information disclosure statement filed 08/21/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because none of the Foreign or NPL references listed on the IDS were attached, therefore all Foreign and NPL references listed have not been considered.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0012], [0027], and [0059]: a definition for the form “orbitropically” could not be found in any online dictionary or source. The applicant does not give a definition for this word in the Specification, therefore the meaning of this word is unknown.
Paragraph [007]: “if the farming fields outdoors” should read -if the farming field is outdoors-.
Paragraph [008]: “highly advantageous in particular in urban areas” should read — highly advantageous particularly in urban areas-.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 functionally recites plants, a nutrient supply, and an illumination unit in the preamble of the claim, but then appears to positively require the plants, the nutrient supply, and the illumination unit in the body of the claim. It is unclear whether or not these structures are needed in the system or not.
Claim 12 recites the limitation “a height of a plant growing system being able to be set at least practically at any height.” The phrase “practically at any height” renders the claim indefinite as it does not seem possible. The current phrasing reads as though system could be 3 feet long or 3000 feet long, which would basically mean that the plant growing system is an infinite length. For examination purposes, it will simply be interpreted that the plant growing system can be adjusted to be set at a finite number of variable heights.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Shelor (US 10112814 B1).
Regarding claim 1, Kenji discloses a device for promoting the growth of plants (Figure 1), comprising a conveyor belt which can be moved along a conveyor path and is intended for transporting, at least in sections, plants (Page 1 lines 9-20; plants on endless conveyor net 2 moved by driving roller 4) which are at least temporarily supplied with nutrients by a nutrient supply (Page 1 lines 21-26; watering device 5) and irradiated with natural light, and/or light artificially generated by an illumination unit, during movement along the conveyor path (Page 2, lines 45-46; light can automatically controlled in the system meaning there is an illumination device present), 
wherein the conveyor path is at least approximately horizontal in at least one first section, and being at least approximately vertical in at least one second section (Figure 1; shows at least one horizontal and at least one vertical section), 
further wherein the conveyor belt moved along the conveyor path is moved along a closed path such that a deflection occurs in the region of an upper deflection point and in the region of a lower deflection point, which interconnect the vertical sections (Figure 1, endless conveyor net 2 is a closed path with upper and lower deflection points that interconnect vertical sections, see Image 1 below),
the plants being at least temporarily fixed relative to the conveyor belt during transport along the conveyor path such that at least parts of roots of the plants protrude into a region located below a lower surface of the conveyor belt (Figure 1, Page 2 lines 18-21; shows plant roots extending below surface on conveyor net 2), while at least parts of leaves and/or fruits of the plants protrude into a region located above an upper surface of the conveyor belt which opposes the lower surface (Figure 1, Page 2, lines 18-21; shows plant leaves extending above surface of conveyor net 2).

    PNG
    media_image1.png
    485
    543
    media_image1.png
    Greyscale

Image 1
Kenji does not disclose that the conveyor path is moved along a closed circular or oval path.
Shelor teaches a hydroponic conveyor system wherein the conveyor path is moved along a closed circular or oval path (Figure 1, Col. 4 lines 49-67; vertical conveyor system 100 in a closed oval shape).
It would have been an obvious to a person having ordinary skill in the art before the effective filing date to make the different portions of the conveyor path of whatever form or shape was desired or expedient, such as a circular or oval path as taught by Shelor in order to best accommodate the growth needs of whatever type of plant is chosen to be grown in the system. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 3, Kenji as modified above teaches wherein the conveyor belt comprises, at least in regions, a carrier material in which the plants are fixed at least temporarily during transport along the conveyor path (Figure 1, Page 2 lines 18-21; plants are “caught” in meshes of conveyor net 2 during transport).
Regarding claim 11, the modified reference teaches the limitations of claim 1 and further Shelor teaches wherein the conveyor belt moved along the conveyor path circulates in an oval having two vertical path sections and, in the region of the upper deflection point and in the region of the lower deflection point, horizontal path sections, the horizontal path sections being comparatively short and being limited to each reversal region of the conveyor belt (Figure 1, Col. 4 lines 49-67; vertical conveyor system 100 has two vertical sections, deflection points, and horizontal sections are shorter than vertical sections).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Shelor (US 10112814 B1 as applied to claim 1 above, and further in view of Aschheim et al. (US 20170202163 A1).
Regarding claim 2, Kenji as modified above teaches wherein the nutrient supply comprises a supply unit for aeroponically supplying the plants with nutrients, the supply unit misting a nutrient medium and/or discharging said nutrient medium towards the plants (Figure 1, Page 1 lines 21-26; watering device 5 supplies nutrients to plants).
Kenji does not teach wherein the nutrient supply is in the region located below the lower surface of the conveyor belt, and discharges nutrient medium towards the lower surface of the conveyor belt.
Aschheim teaches a hydroponic conveyor system (Figure 1) in that the nutrient supply comprises, in the region located below the lower surface of the conveyor belt, a supply unit that aeroponically supplies nutrients to root regions of the plants, the supply unit misting a nutrient medium and/or discharging said nutrient medium towards the lower surface of the conveyor belt (Figure 1, Paragraph [0046]-[0047]; below conveyor belt 1 roots aeroponically irrigated by sprayers 11 and 12 that are spraying towards the lower surface of conveyor belt 1).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji wherein the roots are supplied with the nutrients mist as taught by Aschheim in order to more directly supply the root section with nutrients to be absorbed and promote growth.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Shelor (US 10112814 B1) as applied to claim 1 above, and further in view of Pickell et al. (US 20150250115 A1).
Regarding claim 4, Kenji as modified above does not teach wherein an at least partly automated fitting unit is provided, which fits the conveyor belt with plant seeds and/or seedlings.
Pickell teaches a fully automated conveyor grow system in which an at least partly automated fitting unit is provided, which fits the conveyor belt with plant seeds and/or seedlings (Paragraph [0040]; fully automated hydroponic grow system, seed supply 66 distributes seeds in trays 30).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the plant grow system of Kenji with the automation of the supplying of seeds as taught by Pickell in order to create a more time efficient system that operates more smoothly and effectively than manual insertion.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Shelor (US 10112814 B1) as applied to claim 1 above, and further in view of Davis (US 3824736 A).
Regarding claim 5, Kenji as modified above teaches characterized in that at least one section that is illuminated by the illumination unit arranged along the conveyor path (Page 2, lines 45-46; light can be automatically controlled in the system meaning there is an illumination device present).
Kenji as modified above does not teach one section that is not illuminated arranged along the conveyor path.
Davis teaches a conveyor plant grow system wherein one section is not illuminated arranged along the conveyor path (Figure 2, Col. 3 lines 60-63; dark section 42 where dark or low illumination is supplied to plants).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught Kenji with a section of no light taught by Davis in order to better simulate a day-night light cycle of natural lighting to optimize plant growth.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Shelor (US 10112814 B1) as applied to claim 1 above, and further in view of Zimmerman et al. (US 5685411 A).
Regarding claim 6, Kenji as modified above does not teach wherein the conveyor belt comprises a plurality of movably interconnected slats.
Zimmerman teaches a conveyor belt that comprises a plurality of movably interconnected slats (Abstract; conveyor belt having a plurality of slats movable along a slider bed).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji with the movable slats taught by Zimmerman as slats are well known to use on conveyor belts due to their increased mobility.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Shelor (US 10112814 B1) as applied to claim 1 above, and further in view of Ruthner (US 3254447 A).
Regarding claim 7, Kenji as modified above does not teach characterized in that the nutrient supply has at least one immersion bath containing nutrient solution, at least roots of the plants being guided through said immersion path at least in sections along the conveyor path.
Ruthner teaches a conveyor plant grow system in that the nutrient supply has at least one immersion bath containing nutrient solution, at least roots of the plants being guided through said the immersion path at least in sections along the conveyor path (Figures 1-4, Col. 1, lines 54-72; container 16 filled with water/nutrient solution that plants are immersed in during circulation).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji with the immersion bath taught by Ruthner in order to sufficiently supply plants with enough water/nutrients that the sprayer may not be 100% effective in doing.
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Shelor (US 10112814 B1) as applied to claim 1 above, and further in view of Frain Industries, Inc. (https://www.youtube.com/watch?v=snpMtuLa-lI).
Regarding claim 8, Kenji as modified above does not teach wherein an adjustment unit is provided to change a length of the vertically arranged sections.
Frain Industries teaches, in an analogous art of conveyors, a conveyor belt system with an adjustment unit provided to change the length of the conveyor belt (Beginning at time stamp 0:53 shows the extension of conveyor belt length). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji with the adjustable conveyor length taught by Frain Industries in order to provide a more versatile system that can best accommodate a variety of different plants and their growth needs.
Regarding claim 12, the modified reference teaches the limitations of claim 1 and further Shelor teaches wherein the conveyor belt moved along the conveyor path is moved on a closed oval track such that there are provided two vertical sections and, in the region of both an upper and lower deflection point horizontal sections that interconnect the vertical sections (Figure 1, Col. 4 lines 49-67; vertical conveyor system 100 has two vertical sections, deflection points, and horizontal sections).
Kenji as modified above does not teach a height of a plant growing system being able to be set at least practically at any height by changing a length of the vertical sections of the conveyor belt.
Frain Industries teaches, in an analogous art of conveyors, a conveyor belt system with a length of the conveyor belt being able to be adjusted to be set at variable lengths (Beginning at time stamp 0:53 shows the extension of conveyor belt length). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji with the adjustable conveyor length taught by Frain Industries in order to provide a more versatile system that can best accommodate a variety of different plants and their growth needs.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Shelor (US 10112814 B1) as applied to claim 1 above, and further in view of Ripatti (US 20060201058 A1).
Regarding claim 9, Kenji as modified above does not teach wherein an at least partly automated harvesting unit is provided, which removes plants from the conveyor belt at least in part.
Ripatti teaches a conveyor plant grow system comprising an automated a harvesting unit which removes plants from the conveyor belt at least in part (Paragraph [0022]; stopper automatically removes plants).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji with the automation of the harvesting unit taught by Ripatti in order to create a more time efficient system that operates more smoothly and effectively than manual removal.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Shelor (US 10112814 B1) as applied to claim 1 above, and further in view of Souder et al. (US 8627598 B1).
Regarding claim 10, Kenji as modified above does not teach wherein a cleaning and/or sterilization unit for cleaning and/or sterilizing the conveyor belt is arranged in a region of the conveyor path located between a region in which the plants are removed from the conveyor belt at least in part and a region in which plant seeds and/or seedlings are fixed on the conveyor belt.
Souder teaches a plant grow system comprising a cleaning and/or sterilization unit for cleaning and/or sterilizing the conveyor belt is arranged in a region of the conveyor path located between a region in which the plants are removed from the conveyor belt at least in part and a region in which plant seeds and/or seedlings are fixed on the conveyor belt  (Figures 2 and 16, Abstract and Col. 11, lines 31-54; cleaning device 40 removes debris from surface before supplying new seeds).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the plant grow system taught by Kenji with the cleaning device taught by Souder to be located along the conveyor in between the harvesting end and the supply end in order to properly sanitize and clear off the conveyor to remove any possible contaminants to prepare a sterile surface for the new seeds to grow in.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji et al. (JP S6242695 Y2) (English translation provided) in view of Shelor (US 10112814 B1) as applied to claim 1 above, and further in view of Mawendra (US 11129344 B2).
Regarding claim 13, Kenji as modified above teaches a method of promoting the growth of plants, comprising providing the device of claim 1 (See above rejection of claim 1); and fixing plants to the device (Figure 1, Page 2 lines 18-21; plants are “caught” in meshes of conveyor net 2 during transport). 
Kenji as modified above does not explicitly teach wherein the plants are selected from the group consisting of strawberries, lettuce, spinach, rocket tomatoes, and bush tomatoes.
Mawendra teaches a plant grow system wherein the plants are selected from the group consisting of strawberries, lettuce, spinach, rocket tomatoes, and bush tomatoes ().
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the grow system taught by Kenji with a plant from the group of strawberries, lettuce, spinach, rocket tomatoes, and bush tomatoes as taught by Mawendra as it is a simple substitution of plant types as it is known in the art to utilize grow systems to grow multiple different kinds of plants.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aglus (US 7168206 B2), Derrick et al. (US 4317308 A), and Sherertz (US 20170118922 A1). The references listed relate to plant cultivation conveyor systems in a circular/oval shape with illumination units and nutrient supply units, which directly relates to the present claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642